DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8/17/2022, with respect to the claims have been fully considered and are persuasive, as the independent claims contains allowable subject matter. The rejections of the claims has been withdrawn.
Allowable Subject Matter
Claims 1-8, 11-12, 14-15, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a fluorescence sensor that when the signal fluorescence intensity is less than the noise fluorescence intensity, the signal processing unit calculates the algal density from concentrated signal fluorescence intensity which is a result of subtracting the noise fluorescence intensity from the concentrated total fluorescence intensity, in combination with the rest of the limitations of the claim.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious a fluorescence sensor wherein the signal processing unit extracts a concentration ratio by dividing a sum of turbidity in a state in which the node of the ultrasonic standing wave is formed in the measurement region and turbidity in a state in which the antinode is formed, by turbidity in a state in which there is no ultrasonic wave in the measurement region, in combination with the rest of the limitations of the claim.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a fluorescence sensor that when the signal fluorescence intensity is less than the noise fluorescence intensity, calculating the algal density from concentrated signal fluorescence intensity which is a result of subtracting the noise fluorescence intensity from the concentrated total fluorescence intensity, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877